Foster, J.
The defendant presents a general bill of exceptions, comprising five printed pages, and embracing more than one half the entire charge, and claims that there was an expression of opinion by the presiding justice upon issues of fact in violation of R. S., c. 82, § 83.
This is the only point raised by the exceptions.
It is unnecessary to say that this method of spreading out a whole charge, or even to the extent as disclosed in this case, is not countenanced by the court, and were we to consider the exceptions in reference to this mode of practice they would fall within that class of cases which characterize such a bill of exceptions as irregular. Harriman v. Sanger, 67 Maine, 442, 445; Webber v. Dunn, 71 Maine, 331, 339; Mackintosh v. Bartlett, 67 Maine, 130; McKown v. Powers, 86 Maine, 291.
But passing over the irregularity of the exceptions, there is nothing contained in the charge of the presiding justice that infringes upon the statute in question. The justice called the attention of the jury to the different positions and contentions of the parties, as it was his duty to do ; but that he expressed, or even intimated, any opinion in relation to the facts or issues involved, has no foundation in fact. He might properly state, analyze, compare and explain the evidence, and there is nothing *316which shows that he did more than that. This court in recent decisions has had occasion to define the limits of the official power and duty of the judge presiding in calling the attention of the jury to the evidence before them, and in analyzing, comparing and explaining it. Slate v. Day, 79 Maine, 120, 124; York v. Maine Central Railroad Co. 84 Maine, 117, 128.

Exceptions overruled.